The people 
of Ecuador wish to express their deepest condolences 
and fraternal solidarity to the South-East Asian nations 
affected by the tsunami, as well as to all our brothers 
and sisters living in the southern United States who 
were so severely affected by Hurricane Katrina. 
 Faced with the danger of natural disasters, 
Ecuador is committed to the implementation of the 
Hyogo Framework for Action and to support the 
International El Niño Research Centre, based in 
Guayaquil. 
 Today, the nations of the globe have come 
together to celebrate 60 years of human hopes, 60 years 
after the proclamation of the founding Charter of the 
Organization that represents every man, every woman, 
and every child. Six decades have passed since we 
inaugurated this institution and its essential objectives 
of human coexistence, peace and the international rule 
of law. After six decades we can rejoice with old 
Neruda, who lives on in our hearts, along with 
Stravinsky, Garcia Marquez and Mother Teresa. Let us 
celebrate, but let us also take stock of the dream yet to 
be fulfilled. Sleeplessly, we face threats and challenges 
that affect the survival of our species. When the second 
millennium ended — quite unlike the first — our world 
was not threatened by the terror-filled visions of the 
apocalypse and the seven trumpets that would 
transform a third of the world into blood, darkness, 
smoke and locusts. However, our new millennium 
faces the reality of increasing poverty in two thirds of 
the planet. Water is becoming scarce, there are holes in 
the ozone layer and, along with biodiversity, the 
Amazon is being destroyed. Entire nations are being 
disinherited and condemned to roam the earth, mortal 
illnesses hover over humanity and terrorism lurks in 
every corner. 
 I have come from the middle of the world to 
speak of faith in the renewal of the dream. Ecuador is a 
small nation in South America sharing an identity with 
almost 400 million human beings living in an area of 
8 million square kilometres. We have more than one 
fourth of the fresh water of the world and immense 
energy, mineral and food resources; we boast the 
greatest tropical rain forest in the world and colossal 
mountains, deserts and prairies. Yet, our region remains 
a realm of social injustice. 
  
 
2 05-51226 
 
 The world order that governs us is not the one we 
want. It is unjust, inefficient and inhuman. We must 
therefore set in motion factors that were unimaginable 
in the middle of the twentieth century. The economy, 
international law and biology constitute a fundamental 
triangle from which the future of the human being can 
be projected. I set out for the Assembly the idea of 
building a new world order based on this trilogy. 
 First, with regard to international law, Ecuador 
reaffirms its commitment to the San Francisco Charter 
and the principles of non-intervention and the self-
determination of peoples, the peaceful settlement of 
disputes, and the rejection of all forms of colonialism, 
discrimination or segregation. In accordance with these 
principles my country believes in the need to 
strengthen the Organization, transform it and 
democratize it. The United Nations must develop new 
mechanisms to protect the survival of our species and 
of all forms of life. 
 Secondly, the economy must eliminate 
marginalization and redress the unequal nature of 
opportunities, among both nations and individuals. 
This is the conflict. In 1945, the vital need to establish 
policies to promote a just and progressive distribution 
of surpluses was proclaimed. Nevertheless, 60 years 
later we see ever more regressive patterns of 
distribution and growing gaps at all levels, basically 
produced by the tragedy inherent in the accumulation 
of foreign debt, which represents such a heavy burden 
for developing nations. The burden of the debt has 
pauperized our peoples. It has put a brake on 
productive development and cancelled out the 
aspiration of all to have access to food, health, shelter, 
safety and education. The ethical mandate of our time 
demands a change in the collective conscience of social 
welfare. Heavily indebted middle-income countries 
must organize their efforts to arrive at joint agreements 
with the world’s creditors. 
 Thirdly, the incorporation of biology into the new 
international order obliges the United Nations to 
transfer its focus from man to biology. The presence of 
this new factor — biology — brings with it the need to 
raise the level of ethics and international law to the 
highest degree of respect for biodiversity and the 
preservation of all forms of life. Ecuador attaches 
particular importance to this topic and is therefore 
concerned at the controversial spraying of glyphosate 
as a herbicide to eliminate illegal crops along border 
areas between Colombia and Ecuador. Studies on this 
substance suffer from technical and methodological 
shortcomings. Ecuador therefore calls upon the United 
Nations system to promote a comprehensive, reliable 
and credible study on the actual impact of this 
spraying. Ecuador considers that it is essential to apply 
the precautionary principle that has been recognized in 
many international agreements and other instruments, 
in particular the Rio Declaration on Environment and 
Development. Consequently, Ecuador has asked its 
neighbouring Government of Colombia to suspend 
aerial-spraying activities in a 10-kilometre strip north 
of our border. 
 As I said in my statement during the High-level 
Plenary Meeting (see A/60/PV.5), in my country’s 
opinion the Millennium Development Goals constitute 
a well-honed and effective tool for this century to carve 
out a path towards a more just humankind. I am firmly 
convinced that ethical regulations to preserve the 
biological heritage of the planet constitute the 
paramount goal for this third millennium. With 
conviction and resolve, my country has adopted a date 
for its future: 2015. Copies of the reports on my 
Government endeavours to attain the Millennium 
Development Goals are available in the General 
Assembly Hall. 
 I should now like to talk about migrants. 
Globalization is creating urgent demands for the new 
century. One of these arises from the pain that is giving 
rise to a new exodus. Today the United Nations must 
take over the role of a new Moses. It must lead the 
people to their homeland and provide the bread to calm 
the hunger of the wretched of the world. More than 175 
million human beings have been forced to leave their 
homeland in search of better days. Today migrants are 
treated worse than capital or commercial goods: we are 
always looking to provide freedom of transit for these. 
The mere existence of this fact forces us to recognize 
that for the hungry of the third world there is no liberty 
and even less the equality and fraternity symbolized 
two centuries ago by the French revolution. The link 
between the migrant issue and development is 
undeniable and must be handled in a transparent 
manner based on a vision of shared responsibility on 
the part of all nations involved. 
 On migration routes we must overcome the police 
stigmatization of the undocumented. Regularization 
requires that the rights of migrants be viewed as a 
fundamental human right and must be reflected in 
every State’s population policy. The Government of 
 
 
05-51226 3 
 
Ecuador calls upon this forum to address the problem 
of migrants in terms of equality for all nationals. We 
propose that this problem be addressed at the high-
level dialogue on international migration and 
development, to be held in 2006. 
 We in the Government of Ecuador, aware of the 
need for migration and its consequences to be treated 
in an integral and responsible manner, have approved a 
law revising our criminal code to define crimes of the 
sexual exploitation of minors and the trafficking of 
persons. In addition, we have placed before our 
National Congress a new proposal to punish all forms 
of trafficking in human beings. 
 I should like to talk about indigenous peoples and 
peoples of African descent. The International Decades 
of the World’s Indigenous People, proclaimed by the 
General Assembly, have been a valuable opportunity to 
increase awareness of the situation of our brothers and 
to promote respect for their identity and the chance to 
find viable solutions to their problems. The biology of 
the new world order requires recognition of their rights 
as protagonists of history and as leading actors in 
society. In the Ecuador of the last decade, indigenous 
peoples have been significant components of our social 
and political life. That is recognized in our 
Constitution and in International Labour Organization 
(ILO) Agreement 169.  
 In recent years, Ecuador has witnessed a serious 
deterioration in its democratic institutions. Faced with 
that situation, my Government has pledged to restore 
the rule of law by means of profound political reform 
legitimized through a referendum of the Ecuadorian 
people. We are determined to firmly fight the 
corruption that erodes democratic structures. Only 
three days ago, on 15 September, my Government 
deposited its instrument of ratification as the thirtieth 
State party to the United Nations Convention against 
Corruption, which made it possible for the Convention 
to enter into force. 
 The voice of my people, the people of Ecuador, 
echoes the deep-throated clamour of Latin America. 
We want to be part of a greater nation, South America, 
a human assembly that can make its voice heard and 
follow the path to genuine, just development 
accompanied by greater solidarity on behalf of the 
principles that we have recalled here. 